Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-181                                                          5/12/16


IN RE: RICHARD J. KWASNY,
                      Respondent.
Bar Registration No. 370779                    DDN: 353-15

BEFORE:      Blackburne-Rigsby, Associate Judge, and Farrell and Nebeker, Senior
Judges.
                                     ORDER
                               (FILED - May 12, 2016)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Pennsylvania for five years, this court’s March 16,
2106, order directing respondent to show cause why the functionally-equivalent
reciprocal discipline of a five-year suspension with a fitness requirement should
not be imposed, the statement of Disciplinary Counsel regarding reciprocal
discipline, and it appearing that respondent has failed to file a response to the court
order or an affidavit as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Richard J. Kwasny is hereby suspended from the practice of
law in the District of Columbia for a period of five years. Reinstatement is
contingent upon a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                   PER CURIAM